UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): June 27, 2011 BNL FINANCIAL CORPORATION (Exact name of registrant as specified in its charter) IOWA 0-16880 42-1239454 (State or other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 7010 Hwy 71 W., Suite 100, Austin, TX (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (512) 383-0220 Not Applicable (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07 Submission of Matters to a Vote of Security Holders. BNL Financial Corporation’s (“BNL” or “Company”) Annual Meeting of stockholders was held on May 26, 2011 (the “2011 Annual Meeting”). The matters that were voted upon at the 2011 Annual Meeting, and the number of votes cast for, against or withheld, as well as the number of abstentions and broker non-votes as to each such matter, as applicable, are set forth below. At the 2011Annual Meeting, the stockholders elected thirteen (13) Directors, who constituted the full board of directors, each for a one year term and ratified the selection of Smith, Carney & Co., P. C. as the Company’s independent registered public accounting firm for the year ending December 31, 2011. Election of Directors Nominee Name Votes For Votes Withheld Broker No Votes Wayne E. Ahart 0 C. Don Byrd 0 Kenneth Tobey 0 Barry N. Shamas 0 Cecil Alexander 0 Richard Barclay 0 Eugene A. Cernan 0 Hayden Fry 0 John Greig 0 Roy Ledbetter 0 John E. Miller 0 C. James McCormick 0 Robert R. Rigler 0 Votes For Votes Against Abstain Broker No Votes Ratification of the selection of Smith, Carney & Co., P. C. as the Company’s independent registered public accounting firm for the year ending December 31, 2011 0 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. BNL FINANCIAL CORPORATION Date: June 27, 2011 By: /s/ Barry N. Shamas Barry N. Shamas Executive Vice President and Chief Operating Officer
